DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendment (i.e.: the features of “a rotor of the electrical generator is mounted to one flywheel, a stator of the electrical generator is mounted to the other flywheel and the rotor and the stator are rotating in opposing directions” was cancelled from claim 9). Accordingly, the previous drawing objection of claim 9 has been withdrawn. 

Specification
The following is a quotation of 37 CFR 1.71 (a)-(c):

a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth. 

(c) In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.


The specification is objected to under 37 CFR 1.71 (a)-(c) as failing to enable any person skilled in the art to make and use the invention because the specification 

The amendment filed 12/10/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to delete the term “perpetual” in ¶ 37 is new matter because such change can potentially change the thrust of the invention from a perpetual motion machine to a non-perpetual motion machine.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The invention related to a system for generating electricity using a rotatable flywheel assembly. A motor is provided to initiate a rotary motion to the flywheel (¶ 18). A track means is provided to prove augmenting rotation to flywheel in an intermittent manner (see instant specification ¶ 7). The flywheel engaged with an electrical generator for converting spinning motion of flywheel intro electricity (¶ 7).

	In the instant application (16/250,656), ¶ 37 disclosed the following:
[0037] The tilting of track means 502, 504 or the flywheel assembly 100 can be controlled by a control unit mechanically or electrically. The contacts happen intermittently to keep the flywheel assembly 100 in perpetual motion, and hence enabling electricity to be generated continuously. In addition to the options (1) and (2) toward achieving intermittent contacts, both flywheel assembly 100 and the track means 502, 504 can be tilted, as long as they can be controlled to allow the intermittent contacts to happen at certain desired fixed intervals”

The provisional application (62/620,491 which the instant application (16/250,656) claimed benefit to) disclosed:
From this point onwards, no external power is consumed as the flywheel is releasing the energy harnessed to rotate the Main Shaft, hence powering the generator.

At Stage 2, as rotation of the Main Shaft decelerates due to friction, the two Gyrating Circular Tracks will tilt intermittently, with one end of the Main Shaft contacting the upper surface of the bottom track, and the opposite end of the Main Shaft contacting the bottom surface of the upper track; these intermittent contacts while the two Gyrating Circular Tracks are in continuously gyrating motions will provide additional rotational thrust to accelerate the rotation of the Main Shaft, thereby enabling the Main Shaft to maintain its rotation.

The tilting of two Gyrating Circular Tracks as stated above is controlled by a device mechanically.

The contacts happen intermittently to keep the system in perpetual motion, hence enabling electricity to be generated perpetually.

At Stage 2, instead of tilting the Gyrating Circular Tracks, the same objective could also be achieved by tilting the Main Shaft while keeping the Gyrating CircularTracks in fixed positions, so that the intermittent contacts between the Main Shaft and the two Gyrating CircularTracks can happen.

In addition to the above two options towards achieving intermittent contacts, we could also tilt both the Main Shaft and the Gyrating Circular Tracks, as long as it could be timed to allow the intermittent contacts between the Main Shaft and the two Gyrating Circular Tracks to happen at certain desired fixed intervals.

At Stage S, electricity produced by the generator may be used directly or be stored in a battery for later use. At all times, a portion of the electricity generated will be used to power the Gyrating CircularTracks Motor, which in turn maintains the two Gyrating CircularTracks in perpetual gyration motion.

The instant specification (16/250,656) failed to any input power to the circular tracks 502, 504. Further, according to the provisional application (62/620,491) as noted above, the tracks 502 and 504 which kept the flywheel in perpetual motion are being powered by the same generator which the flywheel connected to generate power. 
	The specification appeared to suggest that only a portion is used to maintain the perpetual gyration motion with extra energy can be stored in battery for later use. In other words, the specification appeared to suggest the device can produce more energy than required to be operated.
.

Claims 1-12 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the appellant. The burden shifts to appellant to demonstrate either that his invention, as claimed, is operable or does not violate basic scientific principles, or that those basic scientific principles are incorrect. As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F.Supp 16, at18, 5 U.S.P.Q. 2d 1880(1988).

Applicants are required to furnish a working model of their invention in order to demonstrate its operability. See MPEP § 608.03; 37 CFR 1.91.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
On pages 8 and 9 of the Remark, Applicant argued that the movement of the tract means is mechanically or electrically controlled by a control unit. Applicant alleged that the control unit is being energized in some fashion to move the tract and a detailed description of the power source of the control unit is not necessary as the availability of a power source, such as electricity is well-known.
In response: Applicant’s argument was not found persuasive.
The claim was amended to recite that the motor was used to initiate a rotary motion and the motor was powered by a renewable energy or non-renewable energy as well as a control unit was used to contact the free end of the axle.
However, Applicant failed to provide a persuasive argument with regard to how the specification suggests that only a portion is used to maintain the perpetual gyration motion with extra energy can be stored in battery for later use. In other words, the specification appeared to suggest the device can produce more energy than required to be operated.
Further, Applicant also failed to provide an argument to clarify how such device is operate without external power consumed as provided in the  provisional application (62/620,491 which the instant application (16/250,656) claimed benefit to) disclosed:
From this point onwards, no external power is consumed as the flywheel is releasing the energy harnessed to rotate the Main Shaft, hence powering the generator.

At Stage 2, as rotation of the Main Shaft decelerates due to friction, the two Gyrating Circular Tracks will tilt intermittently, with one end of the Main Shaft contacting the upper surface of the bottom track, and the opposite end of the Main Shaft contacting the bottom surface of the upper track; these intermittent contacts while the two Gyrating Circular Tracks are in continuously gyrating motions will provide additional rotational thrust to accelerate the rotation of the Main Shaft, thereby enabling the Main Shaft to maintain its rotation.

The tilting of two Gyrating Circular Tracks as stated above is controlled by a device mechanically.

The contacts happen intermittently to keep the system in perpetual motion, hence enabling electricity to be generated perpetually.

At Stage 2, instead of tilting the Gyrating Circular Tracks, the same objective could also be achieved by tilting the Main Shaft while keeping the Gyrating CircularTracks in fixed positions, so that the intermittent contacts between the Main Shaft and the two Gyrating CircularTracks can happen.

In addition to the above two options towards achieving intermittent contacts, we could also tilt both the Main Shaft and the Gyrating Circular Tracks, as long as it could be timed to allow the intermittent contacts between the Main Shaft and the two Gyrating Circular Tracks to happen at certain desired fixed intervals.

At Stage S, electricity produced by the generator may be used directly or be stored in a battery for later use. At all times, a portion of the electricity generated will be used to power the Gyrating CircularTracks Motor, which in turn maintains the two Gyrating CircularTracks in perpetual gyration motion.

In addition, Applicant also failed to address the request to furnish a working model of their invention in order to demonstrate its operability. See MPEP § 608.03; 37 CFR 1.91.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834